Citation Nr: 9910377	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
right ankle and knee disorders.


REPRESENTATION

Appellant represented by:	Frederick S. Spencer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from November 1949 to November 
1953.

In a rating action dated in March 1994, service connection 
for right ankle and right knee disorders was denied.  The 
veteran was notified of this action but he did not appeal.  
This matter is now before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) that denied 
the veteran's attempt to reopen his claims for service 
connection for a right ankle and right knee disorder.

By decision dated in November 1997, the Board declined to 
reopen the veteran's claim for entitlement to service 
connection for right ankle and knee disorders.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In a decision dated 
on September 16, 1998, the Federal Circuit Court of Appeals 
issued a decision which overturned the test for new and 
material evidence which had been formulated by the Court in 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), and held 
that VA's regulatory definition contained in 38 C.F.R. 
§ 3.156(a) is controlling.  Hodge v. West, 155 F.3d 1356, 
(Fed.Cir. 1998).  This case was remanded to the Board by the 
Court, pursuant to a joint motion for remand, for 
consideration of the veteran's claim under the new and 
material standard set forth under 38 C.F.R. § 3.156(a).  
[redacted]).


FINDINGS OF FACT

1.  By final rating decision dated in March 1994, entitlement 
to service connection for arthritis of multiple joints, to 
include the right ankle and right knee, was denied on the 
merits and the veteran failed to appeal.

2.  Additional evidence since the RO's decision is new and 
material with regard to his claim for service connection for 
right ankle disability inasmuch as it includes satisfactory 
evidence of right ankle injury during combat service.

3.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's right ankle 
disability and his active service and, accordingly, a 
plausible claim for service connection for right ankle 
disability has not been submitted.

4.  Additional evidence since the March 1994 decision, the 
last prior final denial of the claim for service connection 
for right knee disability, when considered in conjunction 
with the evidence that had previously been considered, is not 
so significant that is must be considered in order to fairly 
decide the merits of the claim for service connection for 
right knee disability.


CONCLUSIONS OF LAW

1.  The RO's March 1994 rating decision wherein service 
connection for a right ankle and knee disorders was denied is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1998).

2.  The evidence submitted by the appellant is new and 
material and serves to reopen his claim for service 
connection for right ankle disability.  38 U.S.C.A. 
§§ 1154(b), 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for right ankle 
disability is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The evidence received subsequent to the RO's March 1994 
decision is not new and material and does not serve to reopen 
a claim for service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for a right ankle disorder as 
residual disability stemming from an injury received while in 
combat in January 1953 during the Korean conflict.  It is 
also contended that service connection is warranted for a 
right knee disorder as secondary to the alleged service 
connected right ankle disability.  It is further contended 
that he has submitted new and material evidence to justify 
reopening and granting his claims for entitlement to service 
connection for a right ankle and right knee disorder.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In a March 1994 rating 
decision, the RO denied service connection for arthritis of 
multiple joints, to include the right ankle and right knee.  
Evidence considered prior to the RO's determination consisted 
of the veteran's service medical records, VA examination 
reports dated from 1954 to March 1994, VA medical treatment 
records dated from 1955 to 1993, and statements by the 
veteran.  In pertinent part, the basis for the denial was 
that there was no medical evidence of a right ankle or right 
knee injury or disorder during service.  The veteran was 
provided with notice of this rating decision, but he failed 
to appeal.  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a)(1998).  
Accordingly, the Board, in its independent review of this 
case, finds that the veteran's claim for service connection 
for the right ankle and right knee was last finally denied in 
the RO's March 1994 rating decision.  As such, the Board will 
apply the new and material standard with respect to the 
adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, No. 97-1534 (U.S. Vet.App. Feb. 17, 1999)(en banc); 
Winters v. West, No. 97-2180 (U.S. Vet.App. Feb. 17, 1999)(en 
banc).  First, it must be determined whether the claimant has 
submitted new and material evidence in support of reopening 
the claim.  Winters, at 4.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet.App. 167, 171 (1996).

However, if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded.  Winters, at 
4.  For purposes of a well groundedness analysis, the 
credibility of the evidence is presumed.  Robinette v. Brown, 
8 Vet.App. 69, 75-76 (1995).  A well grounded claim for 
service connection requires evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

In its March 1994 rating decision, the RO adjudicated the 
veteran's claim for arthritis of multiple joints with 
specific reference made to his claim of in- service fracture 
of the right ankle and his arthritis in the right knee.  In 
its decision, the RO found that service medical records were 
negative for any reference to a right ankle or right knee 
injury, disorder, or disability.  Therefore, the issue 
currently before the Board is whether the additional evidence 
submitted by the veteran since the RO decision in 1994 is 
both new and material.

As noted above, the evidence which was of record in this case 
when the RO considered it in March 1994 included the 
veteran's service medical records.  The service medical 
records were negative for any reference to a right ankle or 
right knee injury, disorder, or disability.  Review of the 
veteran's original claim for VA disability benefits, 
submitted in December 1953, showed that he claimed the 
following injuries during service:  

Broken right wrist - August 1950
Head injury over right ear - January, 
1953
Injury to chin and jaw - November 1953

The veteran made no reference to any fracture or sprain of 
the right ankle at that time.  Likewise, a VA examination 
report dated in February 1954, contained no reference to any 
complaint relative to the right ankle or knee.  Rather, the 
physical examination found toe, ankle and knee movement to be 
normal and no disorder or disability was noted.  VA medical 
treatment records show that in August 1989 the veteran was 
seen with complaint of right ankle pain for the past 6 to 7 
years.  He was referred to the podiatry clinic where the 
impression was possible Charcot joint or residuals of an old 
injury.  He was referred to the orthopedic clinic where, in 
October 1989, he was diagnosed with Charcot's joint.  He was 
scheduled for surgery to correct subluxation of the right 
ankle in November 1989 but it was canceled due to his 
diabetic condition.  

The Board further notes that the allegation of an in- service 
right ankle injury was of record at the time of the March 
1994 rating decision.  The VA orthopedic examination report, 
dated in March 1994, noted that the veteran stated "he broke 
his right ankle while in service and it healed with 
deformity."  The diagnoses included traumatic arthritis of 
the right ankle and degenerative joint disease of the right 
knee.

Evidence added to the record since the March 1994 rating 
decision includes the following: VA medical records, dated 
from 1994 to 1995, a private medical report dated in August 
1982, and statements and testimony of the veteran.  Using the 
legal guidelines set forth above, the Board has reviewed this 
additional evidence associated with the claims folder since 
the March 1994 decision.

The Board finds that the additional VA examination reports 
and private medical records associated with the claims folder 
since March 1994 are not "new and material" with respect to 
either the right ankle or the right knee claims.  While these 
medical records do postdate the March 1994 rating decision, 
they contain no evidence or medical opinion as to whether 
disability of the knee or ankle was related to service or, in 
the case of the knee, to service connected disability.  
Therefore, none of these additional medical records could be 
considered "material" as to either of the previously denied 
claims.  

With regard to the veteran's testimony presented in July 
1997, insofar as the veteran alleged in- service right ankle 
injury, this evidence is, in essence, cumulative of his 
earlier statement of record at the time of the March 1994 
rating decision.  Thus, it could not be "new and material".

However, insofar as the veteran also alleged (for the first 
time) in his testimony that the injury to the ankle was a 
combat injury, this evidence is "new."  In addition, this 
testimony, which is presumed credible for the purpose of 
determining whether the claim is reopened, also, in the 
Board's opinion, constitutes "satisfactory lay" evidence 
that the veteran sustained a right ankle injury in combat.  
38 U.S.C.A. § 1154(b).  Because it tends to prove in- service 
injury, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
Board finds that the veteran's testimony constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for right ankle disability.

Nonetheless, upon reviewing the pertinent evidence, the Board 
finds that the veteran's claim of service connection for 
right ankle disability is not well grounded.  Nowhere in the 
evidence is there medical opinion linking right ankle 
disability to the in- service injury.  There is also in the 
evidence medical history to the effect that right ankle pain 
is of relatively recent onset.  Although the testimony 
establishes the fact of in- service injury for the purpose of 
reopening or determining whether the claim is well grounded, 
there is no competent medical evidence of record which shows 
a causal connection, or nexus, between the veteran's in- 
service ankle injury and his current disability.

The veteran is of the opinion that he incurred a chronic 
right ankle disability during service.  His lay statements, 
speaking as they do to questions of medical fact and 
causation, are insufficient to support a claim for service 
connection.  Grottveit, 5 Vet.App. at 93.  He has provided 
testimony to continuity of symptomatology, but he has not 
provided medical opinion from a qualified medical doctor 
showing a link, or nexus, between his current right ankle 
disability and his period of active service.  See Johnson v. 
Brown, 8 Vet.App. 423 (1995); see also Savage v. Gober, 10 
Vet.App. 488, 497 (1997) (medical expertise required to 
relate a current disability etiologically to post- service 
symptoms).

Because the veteran has failed to present competent evidence 
that his current right ankle disability is causally related 
to active service, the claim, accordingly, is not well 
grounded, and must be denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

With respect to the right knee claim, the veteran has 
submitted evidence in the form of his personal statements and 
testimony as to his belief that his current right knee 
disorder is causally related to his right ankle disability.  
While "new" in that these statements postdate the March 
1994 decision, the Board finds that such evidence cannot be 
considered "new and material" evidence for the purposes of 
reopening the veteran's claim.  As "lay evidence" these 
statements are not probative with respect to medical 
diagnosis or medical causation; and therefore, are not 
material.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board concludes that the veteran has 
failed to submit sufficient evidence to reopen his claim for 
service connection for a right knee disorder.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the veteran has 
not referenced any existing evidence which arguably would 
well ground the right ankle claim, and, therefore, VA has no 
further duty under 38 U.S.C.A. § 5103(a).

Additionally, the Board recognizes that it has decided this 
case under the newly enunciated principles set forth in 
Hodge, Elkins and Winters which have not been addressed by 
the RO.  However, as indicated in Winters, where it is clear 
that a claimant has not met the burden under 38 U.S.C.A. 
§ 5107(a) to submit a well grounded claim, a remand would 
unnecessarily impose additional burdens on VA without the 
possibility of any benefits flowing to the claimant. Winters, 
at 7; see also Soyini v. Derwinski, 1 Vet.App. 540 (1991); 
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Or, in other words, 
a remand in this case with respect to the right ankle claim 
would be inconsistent with the principle that the law does 
not require a "useless act" since, in the absence of a well 
grounded claim, the veteran cannot prevail on his claim as a 
matter of law.  Winters, at 5-7.  Accordingly, the Board is 
of the opinion that no harmful prejudicial error falls upon 
the veteran in the Board's resolution of the right ankle 
claim.


ORDER

The claim for service connection for right ankle disability 
is reopened, but a plausible claim for service connection for 
right ankle disability has not been presented and the claim 
must be denied.

The claim for service connection for right knee disability is 
not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





